DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2021 has been entered.
 Claim Objections
Claim 1,28,36 are objected to because of the following informalities:  
Claim 1 claims “a UE comprises a bandwidth configuration unit” that is objected to because according to fig.1 in the drawing and Applicant‘s specification on page 5; par[0020], the UE 110 does not comprise “a bandwidth configuration unit”. It is noted that a base station 105 comprises “a bandwidth configuration unit”. It would have made sense to state “a UE comprises a bandwidth [
. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,7,56-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Further, in claims 1,7,56-58 Examiner strongly believes “ a UE is configured to transmit PUCCH control information” is not described in the specification.  Applicant is required to show wherein the specification the claimed limitation “a UE is configured to transmit PUCCH control information” is described. 
Both of the “ bandwidth configuration unit and a receiver unit” are configured to receive …. How are they different ??
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1,7,56-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xu et al. ( US Pub.2009/0225738 A1), in view of Khandekar et al.(US Pub.2007/0097908) and further in view of Lee et al.( US Pat.8,830,945).
In claims 1,7,56-58 Xu et al. discloses an user equipment (UE), comprising: a bandwidth configuration unit configured to receive, via Radio Resource Control (RRC)
signaling, information indicative of a single carrier from a plurality of carriers
that collectively form a total transmission bandwidth; and a transmit unit configured to
transmit all physical uplink control channel (PUCCH) control information over the single
carrier (see par[(0047,0049,0055,0056] the UE 304 receives resource allocation via RRC
signaling from an eNB 102. The eNB 102 instructs which subbands the UE 304 should
provide CQI into PUCCH 360 for transmitting to the eNB 102 ( transmit PUCCH control
information over the carrier). In par[00035] the subbands or subcarriers (a carrier) are
parts of frequency bandwidth wherein the UE is assigned one or more of frequency
subbands/subcarriers for an exchange of information with a serving eNB).
Xu et al. does not disclose each of carriers having a bandwidth of 20 MHz; and a receive unit configured to receive a system information block (SIB) over each of the carriers.
Khandekar et al. discloses in fig.3, a bandwidth 300 comprises a plurality of carriers 302 ( see para[0039]). Each carrier comprises a 5MHz bandwidth of a 20 MHz. However, other sizes of bandwidth, carriers may be ultilized (see para[0051]; each carrier has a bandwidth of 20 Mhz)). A user is assigned to a single carrier 302 (see para[0044]); two or more carriers  (see para[0046,0050]) ( see further in fig.6; steps 600,610,614; par[0073,0075,0076]). Since Khandekar et al. discloses each carrier besides having a bandwidth of 5MHz may have other sizes of carriers (see para[0051]); therefore, examiner strongly believes that it would have been obvious at the time the invention was made to assign a carrier of 20 MHz to a UE in the teaching of XU et al. to transmit RRC signaling to the UE via one of the plurality of carriers having a 20MHz bandwidth. 
Lee et al. discloses a mobile terminal detects and reads system information (see col.4; lines 30-32). In col.5; lines 22-38; the Ue reads SIB in a particular frequency range such as subcarriers ( a carrier). For example, a UE 11 reads SIB in resource block 3 which
including subcarriers 13-60 (a carrier). Therefore, it would have been obvious to one
skilled in the art to combine the teaching of Lee et al. with that of Xu et al. to configure
particular carrier to the UE.
Claims 2-5,8-9,21-36 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable
over Xu et al. (US Pub.2009/0225738 A1) in view of Khandekar et al.(US Pub.2007/0097908), in view of Lee et al. (US Pat.8,830,945), and
further in view of Kashima et al. (US Pub.2007/0217362).
In claims 2,4,8,26,28,32,34,36 XU et al. discloses in par[0035] a frequency
bandwidth is split into multiple frequency subbands, or subcarriers. But it does not
disclose total transmission bandwidth jointly aggregates multiple contiguous component
carriers into a single carrier of larger bandwidth, wherein each carrier has a 20 MHz
bandwidth. Kashima et al. discloses total transmission bandwidth jointly aggregate
multiple contiguous component carriers into a single carrier of larger bandwidth (see
fig.1; par[(0127] there are 10 subsequent subcarriers blocks 110 to 128. Each of the
subcarrier blocks ( one carrier) is 20 MHz). Therefore, it would have been obvious to one
skilled in the art to combine the teaching of Kashima et al. with that of Xu et al. to assign
jointly aggregate carriers to the Ue.
In claim 29, Xu et al. discloses in par[0035] a frequency bandwidth is split into
multiple frequency subbands, or subcarriers. But it does not disclose the total
transmission bandwidth include multiple separate component carriers. Kashima et al.
discloses the total transmission bandwidth includes multiple separate continuous
carriers (see fig.3; para[0144] the Terminal Devices 1-5, each is allocated different
continuous carrier blocks. Carrier block 316 is allocated to TD 4. Carrier blocks 318-322
are allocated to TD 1. Carriers blocks 324-326 are allocated to TD 2). Therefore, it would
have been obvious to one skilled in the art to combine the teaching of Kashima et al.
with that of Xu et al. to assign separate carriers to the Ue.
In claims 5,9,22,23,24,25,27,30,31,33,35 Xu et al. does not disclose the total
transmission bandwidth includes dedicated control information, common control
information that occupies at least one component carrier. Kashima et al. discloses the
total transmission bandwidth includes dedicated control information, common control
information that occupies at least one component carrier (see fig.3; para[0144] the
Terminal Devices 1-5, each is allocated different continuous carrier blocks. Carrier block
316 is allocated to TD 4 ( dedicate control information). Carrier blocks 318-322 are
allocated to TD 1 (common control information) . Carriers blocks 324-326 are allocated
to TD 2(common control information)). Therefore, it would have been obvious to one
skilled in the art to combine the teaching of Kashima et al. with that of Xu et al. to assign
dedicate carrier to each UE or a group of carriers to all the UEs.

Claims 3,21 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable
over XU et al. (US Pub.2009/0225738), in view of Khandekar et al. (US Pat. 2007/0097908), in view of Lee et al. ( US Pat.8,830,945) and further in view of Xu et al. ( US Pat.8,705,441).
In claims 3,21, Xu et al. ( Pub.’"5738) and Kashima et al. do not disclose total transmission bandwidth includes constitutes multiple separate non-contiguous component carriers. XU et al. (US Pub.’441) discloses in fig.2B; col.7; lines 45-60; a number of resource blocks
(carriers) are both continuous and non-continuous separated. Each resource block
includes N subcarriers ( carrier). Therefore, it would have been obvious to one skilled in
the art to combine the teaching of Xu et al. (US Pat’441) with that of Xu et al. (
Pub.’5738) to configure a total bandwidth of separate non-continuous carriers through
which a Ue is assigned to transmit control information.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Parkvall et al. ( US Pub.2008/0253336; Multicarrier CQI Feedback Method and Apparatus).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANH N NGUYEN/
Primary Examiner, Art Unit 2413